 



Exhibit 10.19
FIRST AMENDMENT TO LEASE

     
Amendment date:
  October 2, 2007
Lease date:
  June 20, 2005
 
   
Tenant:
  Pixelworks Inc.
Landlord:
  Union Bank of California, as Trustee for Quest Group Trust VI
 
   
Premises:
97062
  8100 SW Nyberg Road Suites 100-400 Tualatin, Oregon

All terms, conditions, and covenants of the original lease and any addendums,
exhibits, and/or attachments to the original lease referenced above shall remain
the same, in full force and effect during the occupancy of tenant, with the
addition of the following:

1.   Expanded Premises: As of November 1, 2007, Tenant’s premises shall decrease
from 55,821 square feet to 54,683 square feet. The diminished premises shall
include Suites 100, 103, 105, 107, 111, 2000, 300 and 400 Tualatin, Oregon
97062.   2.   Commencement Date: The term for the diminished premises shall
commence on November 1, 2007 and termination shall be February 28, 2009.   3.  
Monthly Base Rent: The following chart reflects the amended monthly base rent
for the balance of the lease term:

                 
 
  November 1, 2007- December 31, 2007:   $112,165        
 
  January 1, 2008- January 31, 2009:   $113,177        
 
  February 1, 2009- February 28, 2009:   $113,687        

4.   Operating Expenses: Commencing on November 1, 2007, the Tenant’s Proportion
Share per Section 19 of the Lease Agreement shall be decreased from 100.00% to
97.96%. Tenant’s base year shall remain 2006.   5.   Security Deposit: Landlord
is holding $115,772 and no additional security deposit shall be due.   6.   Lump
sum base rental payment: Tenant agrees to submit payment to Landlord in the
amount of $4,187 upon execution of the First Amendment. The purpose of the
payment is to make up the difference between the Pixelworks Inc. contract rent
for Suite 110 and the Premier Mortgage

 



--------------------------------------------------------------------------------



 



contract rent for Suite 110 for the time period between November 1, 2007 and
February 28, 2009.

7.   Lease commission: Upon execution of the First Amendment, Tenant agrees to
submit payment to Landlord in the amount of $1,689 for its share of the lease
commission for Suite 110 for the time period between November 1, 2007 and
February 28, 2009.   8.   Tenant Improvement Allowance: Tenant’s improvement
allowance per Section 20.2 of the Lease Agreement shall be decreased by $7,999
for the purposes of facilitating the Premier Mortgage lease for Suite 110. The
attached Exhibit A details the improvement allowance summary.

As amended by this First Amendment to Lease, the Lease shall remain in full
force and effect, including all items in the First Amendment to Lease now
signed. All other terms of the original lease remain the same.
IN WITNESS WHEREOF, the parties hereto have executed this Lease Amendment.

          Landlord:     Union Bank of California as     As Trustee for Quest
Group VI    
By:
        /s/ Jason Kaufman    
 
       
 
          Jason Kaufman    
 
  Assistant Vice President    
 
        Tenant:     Pixelworks Inc.    
By:
       /s/ Steven L. Moore    
 
       
 
        Steven L. Moore    
 
  Vice President, Chief Financial Officer    

 